In an action to recover damages for personal injuries, defendants appeal from an order of the Supreme Court, Westchester County, entered April 18, 1962 on the court’s own motion after a pretrial hearing, which granted a preference in trial. Order reversed, without costs, preference vacated, and action restored to its regular position on the calendar. The record fails to show an adequate basis for the granting of a preference (cf. Farewell v. Milbank, 284 App. Div. 898; Quinlan v. Schaefer Brewing Co., 279 App. Div. 805; Abramson v. Kenwood Labs., 17 A D 2d 626). Beldock, P. J., Ughetta, Kleinfeld, Hill and Rabin, JJ., concur.